Citation Nr: 0410888	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  98-20 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to an increased rating for service-connected left 
knee impairment, postoperative medial meniscectomy, evaluated as 
20 percent disabling prior to December 1, 2000, and as 30 percent 
disabling as of that date.

2.  Entitlement to an increased rating for service-connected 
arthritis of the left knee, evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to April 
1972.

This appeal to the Board of Veterans' Appeals (Board)  arises from 
a May 1998 rating decision by the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Buffalo, New York.  In that decision, 
the RO assigned a higher rating of 10 percent for the veteran's 
left knee impairment and continued a noncompensable (i.e., 0 
percent) rating for his pityriasis versicolor.  During the 
pendency of his appeal, a January 1999 rating decision granted a 
10 percent evaluation for his pityriasis versicolor; and a March 
2000 rating decision granted an even higher rating of 20 percent 
for his left knee impairment, postoperative medial meniscectomy.  
The RO also assigned a separate 10 percent rating for the 
arthritis in his left knee.

In a May 2000 decision, the Board granted a higher 30 percent 
rating for the veteran's pityriasis versicolor.  The Board 
remanded the issue of his purported entitlement to an increased 
evaluation for his left knee impairment, postoperative medial 
meniscectomy, for further development and consideration.  On 
remand, the RO granted a higher 30 percent rating for his left 
knee impairment, postoperative medial meniscectomy, effective from 
December 1, 2000.  This was after granting a temporary total 
rating pursuant to 38 C.F.R. § 4.30 ("paragraph 30") from January 
26, 2000, to November 30, 2000.  The veteran was also granted a 
temporary total rating from November 1, 2001, to March 31, 2002; 
his 30 percent rating resumed as of April 1, 2002.  

In June 2003, the Board remanded the claims for higher ratings for 
the left knee disabilities to the RO for additional evidentiary 
development.  The Board also directed RO consideration of the 
issue of entitlement to extension of the temporary total rating-
based on the left knee impairments-beyond April 1, 2002.  The case 
since has been returned to the Board for further appellate 
consideration.

Unfortunately, for the reasons explained below, this case is again 
being REMANDED to the RO-this time via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), and the implementing regulations are 
found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The VCAA eliminated the requirement of submitting a well-grounded 
claim and provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not required to 
provide assistance if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The VCAA also 
requires that VA notify the claimant and his representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and his representative of which portion, if any, of the 
evidence is to be provided by him and which part, if any, VA will 
attempt to obtain on his behalf.  38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The claims file does not contain a VCAA letter from the RO to the 
veteran clearly specifying the type of evidence needed to 
substantiate his claims for increased ratings for left knee 
impairments or clearly delineating whose specific responsibility-
his or VA's, it is for obtaining this supporting evidence.  See 
Quartuccio and Charles, supra.  And this must be done before 
deciding his appeal.

Additionally, in its June 2003 remand, the Board pointed out that 
this case had not been adequately developed for appellate review 
by the Board.  As alluded to above, in a January 2002 rating 
decision, the veteran was granted a temporary total rating from 
November 1, 2001 to March 3l, 2002.  His 30 percent rating resumed 
as of April 1, 2002.  That decision to grant a temporary total 
rating was based, in part, on a letter from his VA treating 
physician's assistant, dated in January 2002, which stated that 
the veteran was unable to work due to convalescing from his latest 
left knee surgery and would be reevaluated on March 26, 2002.  
Another letter from the veteran's treating physician's assistant, 
dated in March 2002, stated the veteran was unemployable in the 
construction trade due to a fall in January 2002 involving 
injuries to his service-connected left knee and to his back and 
neck (which are not service connected).  

The RO, however, has not had the opportunity to adjudicate the 
issue of entitlement to a temporary total rating under 38 C.F.R. 
§§ 4.29 or 4.30, beyond April 1, 2002.  And since this temporary 
total rating-if granted, could potentially affect the disposition 
of the issues currently on appeal, the total rating issue must be 
initially considered by the RO.  See, e.g., Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996).  Again, a review of the claims file 
gives no indication that the RO has yet addressed the issue of 
extension of a temporary total rating 38 C.F.R. §§ 4.29 or 4.30, 
beyond April 1, 2002.  This matter must be considered.

Moveover, the Board's June 2003 remand noted that the record on 
appeal also was incomplete since several rating decisions indicate 
the veteran was to be scheduled for a left knee examination in 
April 2003.  He also has indicated that he has been denied Social 
Security Administration (SSA) disability benefits on several 
occasions and that such records may be pertinent to his current 
appeal with VA.  So these records must be obtained.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  Again, a review of the 
claims file gives no indication that the RO has yet attempted to 
obtain these records.  Also, in the appellant's brief to the 
Board, dated March 23, 2004, his representative referred to a 
January 26, 2004 supplemental statement of the case (SSOC).  That 
SSOC, if prepared, is also not contained in the claims file.  

Further, the medical evidence in this case indicates  the veteran, 
in recent years, has undergone multiple surgical procedures on his 
left knee.  There were recurrent complaints of left knee pain and 
instability, and clinical findings disclosed abnormal gait and 
loss of lower extremity motor power in his left knee.  He was last 
afforded a VA compensation examination, specifically for the 
purpose of rating his service-connected left knee impairments, in 
May 2000, several years ago, and he claims increased 
symptomatology during the years since.  So he should be 
reexamined.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  

It does not appear from the record that, in evaluating the 
veteran's left knee disabilities, including degenerative changes, 
the RO specifically took into account functional loss due to pain, 
weakness, incoordination or fatigability, as mandated by 38 C.F.R. 
§§ 4.40 and 4.45, in addition to disability based on limitation of 
motion.  In this case, the one of the veteran's left knee 
impairments includes arthritis, which is rated on limitation of 
motion.  

The RO's attention is directed to the case of DeLuca v, Brown, 8 
Vet. App. 202 (1995), wherein the United States Court of Appeals 
for Veterans Claims (Court) held that it was essential that the 
rating examination adequately portray the functional loss 
resulting from service connected disability.  Moreover, the Court 
held that ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups or prolonged use.  The RO, then, must consider additional 
range of motion loss of the veteran's left knee from the impact of 
flare-ups or prolonged use.  

Finally, clinical records also show the veteran has surgical scars 
on his left knee.  A separate rating may be assigned for these 
scars from his left knee surgeries, if the scars are compensable.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  Under governing 
criteria in effect prior to August 30, 2002, a 10 percent 
evaluation could be assigned for a scar if it was poorly nourished 
with repeated ulceration, as provided by 38 C.F.R. § 4.118, 
Diagnostic Code 7803.  A 10 percent evaluation could also be 
assigned for a scar if it was tender and painful on objective 
demonstration, as provided by 38 C.F.R. § 4.118, Diagnostic Code 
7804.  As well, under governing criteria in effect since August 
30, 2002, a 10 percent evaluation may be assigned under Diagnostic 
Code 7803 for a scar that is unstable, while a 10 percent 
evaluation may also be assigned under Diagnostic Code 7804 for a 
scar that is painful on examination.  

In any event, if postoperative left knee scars are found to be 
compensable, under the former or revised criteria for rating 
scars, the veteran would be entitled to assignment of a separate 
10 percent evaluation for such scars, separate and distinct from 
ratings now assigned for orthopedic manifestations of his left 
knee disabilities.  38 C.F.R. § 4.14.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 10 
Vet. App. 79, 80 (1997).  The RO has not considered whether a 
separate compensable evaluation is warranted for left knee 
postoperative scars, and this matter must be addressed.  

Accordingly, this case is REMANDED to the RO for the following 
development and consideration:  

1.  Prior to any further adjudication of the claims at issue, 
review the claims file and ensure that all VCAA notice obligations 
have been complied with in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any other applicable legal 
precedent.  Compliance requires that the veteran be notified, by 
letter, of any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate his 
claim.  A general form letter, prepared by the RO, not 
specifically addressing the claims at issue, is unacceptable.  The 
RO also must indicate which portion of the information and 
evidence, if any, is to be provided by him, and which portion, if 
any, the Secretary will attempt to obtain on his behalf.  Also ask 
that he submit any relevant evidence in his possession.


2.  The RO should ask the veteran to identify all sources of 
treatment that he has received for his service-connected left knee 
disability since January 2002, which are not currently of record.  
After securing any necessary releases, obtain the treatment 
records he identifies.  Of particular interest, though, is the 
report of his very recent April 2003 VA medical examination 
(assuming he, in fact, underwent that evaluation) and any records 
from VA medical personnel pertaining to his ability/inability to 
work subsequent to April 1, 2002, due to his left knee disability.  
Obtain all indicated records that are not already included in the 
claims file.

3.  Obtain a copy of any decision of the SSA awarding or denying 
the veteran disability benefits and copies of all medical records 
upon which that decision was based.  Once obtained, these records 
should be associated with the other evidence in the claims folder.

4.  Add a copy of the January 26, 2004 SSOC to the claims file.

5.  Thereafter, schedule the veteran for a VA orthopedic 
examination to determine the current severity of his postoperative 
left medial meniscectomy and his left knee arthritis.  The 
examination should include a review of the veteran's history and 
current complaints, as well as a comprehensive clinical 
evaluation.  

a.  Describe all manifestations of the veteran's left knee 
impairment, to include whether there are any findings of 
subluxation, instability, locking or swelling.  Any instability in 
the knee should be described as mild, moderate or severe.  

b.  Indicate whether there is any ankylosis of the left knee; and, 
if so, the position in degrees should be given.  If there is 
limitation of motion, the range of motion should be given in 
degrees for the knee.  For VA purposes, normal flexion is to 140 
degrees and normal extension is to 0 degrees.  

c.  Determine whether the left knee exhibits weakened movement, 
premature/excess fatigability, or incoordination; and, if 
feasible, these determinations should be expressed in terms of 
additional range of motion loss or favorable or unfavorable 
ankylosis (which should be expressed in degrees) due to any 
weakened movement, excess fatigability, or incoordination.  

d.  Express an opinion on whether pain could significantly limit 
functional ability during flare-ups or when the left knee is used 
repeatedly over a period of time.  This determination should also, 
if feasible, be portrayed in terms of additional range of motion 
loss or favorable or unfavorable ankylosis (which should be 
expressed in degrees) due to pain on use or during flare-ups.  

Also examine the scars on the veteran's left knee from his 
surgeries.  Please indicate whether they are unstable or 
ulcerated, adherent to the underlying tissue, or tender and 
painful.  Also list their size.

The claims folder and a copy of this REMAND must be made available 
for each examiner's review of the veteran's pertinent medical 
history.  

6.  Review the report of the VA examination to ensure it provides 
the information requested to properly rate the disabilities at 
issue.  If not, take corrective action.  38 C.F.R. § 4.2; Stegall 
v. West, 11 Vet. App. 268 (1998).

7.  Then readjudicate the veteran's claims for higher ratings for 
his left knee disabilities-including, if appropriate, 
consideration of paragraphs 4.29 and 4.30.  If benefits are not 
granted to his satisfaction, send him and his representative an 
SSOC and give them an opportunity to respond before returning the 
case to the Board for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





